DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/7/2022 are acknowledged.  Claim 1 is amended; claims 4 and 12-15 are canceled; claims 16-22 are new; claims 1-3, 5-11 and 16-22 are pending; claims 16-19 are withdrawn (see below); claims 1-3, 5-11 and 20-22 have been examined on the merits.

Election/Restrictions
Newly submitted claims 16-19 are directed to non-elected inventions and are therefore withdrawn.  The restriction requirement mailed 12/4/2020 required election between Group I, claims 1-11, drawn to a microbial fuel cell; Group II, claims 12-14, drawn to a sensor; and Group III, claim 15, drawn to a device.  Applicant elected Group I, claims 1-11, drawn to a microbial fuel cell, without traverse, in the response received 1/13/2021.  New claims 16-18 are drawn to a sensor, i.e. the non-elected invention of Group II; and new claim 19 is drawn to a device, i.e. the non-elected invention of Group III.  Because Applicant elected Group I without traverse in the election of 1/13/2021 and because Applicant has received an action on the merits for the elected invention, claims 16-19 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement submitted on 11/30/2021 has been considered by the examiner.

Claim Objections
Claims 20-22 are objected to because of the following informalities:  
Claims 20-22 are nonsensical because claim 20 recites “The fuel cell of claim 1, where in cathode is flexible”, claim 21 recites “The fuel cell of claim 1, where in fuel cell is flexible” and claim 22 recites “The fuel cell of claim 1, where in cathode is a thin, plastic film”.    It would appear that due to unintentional typographical error the phrase “where in” was used instead of “wherein”.  The phrase “where in” is not the same as the preposition “wherein”.  The phrase “where in” should be replaced with “wherein” to make the claims sensible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1-11 under 35 U.S.C. § 112(b) for indefiniteness due to a relative term, as set forth at pp. 2-3 of the previous Office Action, is moot regarding claim 4 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite a microbial fuel cell comprising, inter alia, “a flexible anode adapted to be positioned so that a potentially contaminated source to receive microbes on the source”.  The original disclosure does not disclose that the microbial fuel cell comprises a flexible anode adapted to be positioned so that a potentially contaminated source to receive microbes on the source; hence, the amendment constitutes new matter.
Dependent claims 2-3, 5-11 or 20-22 also constitute the new matter; hence, claims 1-3, 5-11 or 20-22 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement by constituting new matter.

Additionally, claim 22 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement by constituting new matter.
New claim 22 recites “The fuel cell of claim 1, where in cathode is a thin, plastic film”.  The original disclosure does not teach, suggest or even imply that the cathode is a thin, plastic film; thus, claim 22 constitutes new matter and is rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite a microbial fuel cell comprising, inter alia, “a flexible anode adapted to be positioned so that a potentially contaminated source to receive microbes on the source” which is indefinite because “so that a potentially contaminated source to receive microbes on the source” is completely unclear.  It would appear that the phrase is delimiting a condition wherein a potentially contaminated source is receiving microbes.  It would appear that the condition of a potentially contaminated source receiving microbes is dependent on the position of a flexible anode.  It also would appear that the claim is NOT reciting that the flexible anode is positioned so that a potentially contaminated source receives microbes, but only that the flexible anode is adapted to be able to be positioned thusly.  Thus, the claim is also indefinite because it is unclear whether the flexible anode is to be positioned “so that a potentially contaminated source to receive microbes on the source” or whether the flexible anode only has to be adapted to be positioned regardless of its actual position in the device.
Hence, claim 1 is rejected under 35 U.S.C. 112(b) for indefiniteness. 
None of dependent claims 2-3, 5-11 or 20-22 resolve the indefiniteness; hence, claims 2-3, 5-11 or 20-22 are also rejected for indefiniteness.  Appropriate correction is required.

Claim 5 is additionally rejected under 35 U.S.C. 112(b) because claim 5, which depends from claim 1, recites the phrase "further comprising carbohydrate contacting the anode" which renders the claim indefinite because it is unclear whether the recited carbohydrate is the carbohydrate recited in claim 1 or a second carbohydrate.  If the claim recited “the carbohydrate” it would clearly be referring to the carbohydrate recited in claim 1.  If the claim recited “a second carbohydrate” then it would clearly be referring to a carbohydrate other than the carbohydrate recited in claim 1.  The term “further comprising” suggests that the carbohydrate is different from the carbohydrate recited in claim 1.  Thus, the claim, as written, is indefinite and rejected under pre-AIA  35 U.S.C. 112(b).
If the intent was to specify that the carbohydrate of claim 1 contacts the anode, claim 5 should be rewritten as “wherein the carbohydrate is in contact with the anode” which would be clear and definite.  Appropriate correction is required.

Claim 22 is additionally rejected under 35 U.S.C. 112(b) because claim 22 recites that the “cathode is a thin, plastic film”.  The term “thin” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; thus, claim 22 is rejected for indefiniteness.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 5-6 and 10-11 under 35 U.S.C. § 102(b) over Nam et al., WO 2004/024633 (Foreign Patent Document cite 1, IDS, 6/12/2019; herein “Nam”) as set forth at pp. 4-9 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam et al., WO 2004/024633 (Foreign Patent Document cite 1, IDS, 6/12/2019; herein “Nam”) in view of Winger et al., 1953 (NPL cite 1, IDS, 6/12/2019).
Nam teaches a sensor which comprises a single chamber fuel cell (10 in Figs. 1-2) comprising an anode 10a where organic substances are oxidized by enriched electrochemically active microorganisms, and a cathode 10b to which electrons generated from the anode 10a are transferred (Abst.) wherein the anode is adapted to be positioned near a potentially contaminated source (i.e. environmental water via pretreatment unit 11 which the sensor is intended to monitor for contamination (p. 1, l. 3 – p. 3, l. 8)) and can receive microorganisms from the source (p. 3, ll. 9-25).  Nam teaches that the anode and cathode are separated by an ion exchange membrane (i.e. a porous separator between the anode and cathode; p. 3, line 26; item 25 in Fig. 2); that the anode (10a) is where organic substances are oxidized by microorganisms and generate electrons (p. 5, lines 30-32); and that the generated electrons are transferred to the cathode to generate an electric current, thereby allowing the microbial fuel cell to function as a sensor (i.e. comprising an electrical connection between the anode and cathode; p. 5, lines 32-34).  Nam teaches that the cathode is exposed to the atmosphere (i.e. wherein the cathode is exposed to air; p. 3, 28-29).  Nam teaches that the cathode can be a platinum catalyzed carbon cloth (i.e. flexible; p. 6, ll. 24-26).
Nam teaches that the sample enters the anode chamber of the sensor (10a, Fig. 1) through the pretreatment unit (11, Fig. 1) which has the function of filtering suspended substances in the sample to prevent the suspended substances from entering and clogging the anode (p 6, lines 13-16).
Nam teaches an embodiment in which the sensor was installed in a bath of artificial wastewater containing different concentrations of glucose and glutamic acid being measured by the sensor (Example 1, pp. 8-9), which corresponds to the claimed requirement of the carbohydrate contacting the anode and carbohydrate positioned between the anode and cathode.  
Thus, the single chamber fuel cell of Nam in the embodiment disclosed on pp. 8-9 comprising an anode adapted to be positioned near a potentially contaminated source to receive microbes on the source (potentially contaminated environmental water source), a cathode spaced from the anode, and carbohydrate positioned between the anode and cathode.
Nam doesn’t specifically teach a structure of the anode electrode, but specifies that the anode can be in a membrane–electrode assembly along with the cathode (p. 3, ll. 26-27; p. 5, ll. 26-28; p. 6, ll. 32-33) and teaches that the cathode is a platinum impregnated carbon cloth (p. 6, ll. 2-5; p. 6, ll. 25-26) which would be semipermeable and flexible.  Regarding the electrode, Nam states “The use of this carbon body permits electrical continuity of Pt/C, smooth transfer of oxygen to pores filled with thin H2O membranes, smooth transfer of H-ions to the Pt catalyst, etc., and proceeds well the electrochemical reaction in the electrodes, thereby improving the performance of the sensor.” (p. 6, ll. 5-8).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for Nam’s single chamber microbial fuel cell to comprise an anode electrode which is also a semipermeable, flexible electrode based on carbon cloth because Nam teaches that both electrodes (anode and cathode) are in a membrane–electrode assembly and that the cathode is a platinum impregnated carbon cloth that allows electrical continuity of Pt/C and smooth transfer of oxygen and hydrogen ions improving the performance of the sensor; therefore, claims 1-2, 5, 11 and 20 are prima facie obvious.
Nam teaches that the fuel cell comprises an electrical connection between the anode and cathode comprising platinum wires through which electric current runs between the anode to the cathode which constitutes an electrical connection; p. 7, ll. 1-3 and 21 - 27); therefore, claim 3 is prima facie obvious.
The single chamber fuel cell of Nam comprises carbohydrate contacting the anode (the artificial wastewater comprising glucose enters the chamber and contracts the anode; Example 1, p. 8-9); therefore, claim 5 is prima facie obvious.
The fuel cell comprises an ion exchange membrane separating the anode and cathode (i.e. comprising a porous separator between the anode and cathode; p. 3, line 26; item 25 in Fig. 2); therefore, claim 6 is prima facie obvious.
Nam teaches that the cathode is exposed to the atmosphere (i.e. wherein the cathode is exposed to air; p. 3, ll. 28-29); therefore, claim 10 is prima facie obvious.
Nam teaches that the cathode can be a platinum catalyzed carbon cloth, i.e. flexible, because a cloth would have the inherent property of being flexible (p. 6, ll. 24-26); therefore, claims 11 and 20 are prima facie obvious.  The flexible nature of the cathode flows from the facts that a woven material (cloth) is necessarily flexible because the fibers comprising the cloth would have to be flexible to be weaved into the cloth.
The ion exchange membrane in the membrane–electrode assembly in Nam is porous (hydrogen ions pass through the membrane) but Nam does not state that it is flexible.  Winger teaches ion exchange membranes Amberplex C-1 and Amberplex A-l (Abst.) and teaches that they are flexible, possess considerable tensile strength and excellent chemical durability (p. 178, ¶3).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the ion exchange membrane in the microbial fuel cell taught by Nam to comprise a flexible ion exchange membrane (separator) between the anode and cathode such as the Amberplex ion exchange membranes taught by Winger with a reasonable expectation of success because Winger teaches that the flexible ion exchange membranes possess considerable tensile strength and excellent chemical durability; therefore, claim 7 is prima facie obvious.
Nam teaches filtering suspended substances from the water entering the anode chamber; however, Nam does not recite using a semipermeable membrane (i.e. filter or mesh screen) which microbes can pass through but which blocks substantially larger particles.  However, a person of ordinary skill in the art at the time of the invention would have found a mesh screen an obvious substitute to use in place of the pretreatment unit, because it is necessary to the operation of the sensor for it to obtain microbes from the sampled water to metabolize (oxidize) organic material to power the sensor and Nam teaches the value of filtering suspended substances in the sample to prevent clogging of the anode chamber (p 6, lines 13-16); therefore, a person of ordinary skill in the art at the time of the invention would have found it obvious to screen the incoming water with a filter or mesh screen which is permeable to microbes but prevents the passage of substantially larger particles to prevent suspended substances from entering and clogging the anode, i.e. with a semipermeable membrane having a pore size large enough for microbes to pass into the chamber but small enough to prevent the passage of substantially larger particles into the chamber such as a mesh screen or filter; therefore, claim 8 and 9 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.  Applicant does not specifically address any of the rejections under 35 U.S.C. 112 nor separately address the rejection of claims 1, 3, 5-6 and 10-11 under 35 U.S.C. 102(b) over Nam and the rejection of claims 1-11 under 35 U.S.C. 103 over Nam in view of Winger.  Instead, Applicant argues that the method of use of the microbial fuel cell in Nam is different from the envisioned use of the claimed microbial fuel cell (Remarks, pp. 5-8).  The claims are drawn to a microbial fuel cell, not to a method.  The instant claims do not comprise intended use limitations, but if they did, prior art devices which could perform the intended uses meet the limitations regardless of whether the prior art discloses the intended uses or not.  As set forth in the rejections in the previous Office action, the claims drawn to the microbial fuel cell are either anticipated by Nam or made obvious by Nam in view of Winger.
Applicant alleges that “The prior art teaches away from an inexpensive, small, flexible, disposable biosensor for bacteria sensing especially on food,” without providing any evidentiary basis for the statement or providing any of the alleged prior art which teaches away; hence, the allegation is unsupported practitioner’s argument and is weighted as such.  Small, flexible, disposable microbial fuel cells which are constructed with thin plastic films are disclosed in the prior art as set forth in the rejection below.
Nam’s microbial fuel cell comprises a cathode constructed of platinum impregnated carbon cloth, which is interpreted as flexible because carbon cloth would be flexible because a woven material (cloth) is necessarily flexible because the fibers comprising the cloth would have to be flexible to be weaved into the cloth.  Applicant argues “But the anode is not flexible. It is secured rigidly between elements 27 and is secured between acrylic plate 10b and acrylic cylinder body 20. See Nam Fig. 2. Thus, Nam makes no use of any flexibility of its choice to use carbon cloth.” (p. 9, ¶1).  This is unpersuasive because the carbon cloth cathode comprises a flexible cathode and meets the limitation regardless of whether it is pinned down or flapping around, because the limitation is drawn to a property of the cathode.
Applicant further argues that “The Winger article does not support obviousness. Merely because it teaches ion exchange membranes that are flexible would not suggest to a person of ordinary skill to use those membranes for applicants' anode or cathode.” (p. 9).  This is unpersuasive because, as stated in the rejection, a person of ordinary skill in the art at the time of the invention would have found it obvious to use the Amberplex ion exchange membranes taught by Winger for the ion exchange membrane recited in Nam with a reasonable expectation of success because Winger teaches that the flexible ion exchange membranes possess considerable tensile strength and excellent chemical durability, qualities which would improve the device of Nam.
In conclusion, the rejection of claims 1-11 under 35 U.S.C. § 112(b) and the rejection of claims 1, 3, 5-6 and 10-11 under 35 U.S.C. § 102(b) over Nam were withdrawn in view of the amendment of the claims; the rejection of claim 5 under 35 U.S.C. 112(b) and the rejection of claims 1-3, 5-11 and 20 under pre-AIA  35 U.S.C. 103(a) over Nam in view of Winger is maintained; and new objections and rejections necessitated by amendment are set forth above and below.

Claims 1-3, 5-11 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam in view of Winger and Sibbett et al., US 2014/0038066 (cite A, attached PTO-892; herein “Sibbett”) or Siu et al. US 2007/0059565 (cite B, attached PTO-892; herein “Siu”).
The discussion of Nam and Winger regarding claims 1-3, 5-11 and 20 set forth in the rejection above is incorporated herein.
A single chamber microbial fuel cell with a flexible anode and a flexible cathode are made obvious by Nam as detailed above.  Nam does not disclose that the fuel cell itself is flexible or that the cathode is a thin, plastic film; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the fuel cell to be flexible and for the cathode to be a thin, plastic film in view of the disclosures of either Sibbett or Siu.
Sibbett teaches microbial fuel cells which are flexible and formed of ‘paper’ wherein ‘paper’ refers to any structurally flexible thin film element which can be formed from plastics such as polytetrafluoroethylene (PTFE, also known as Teflon® PTFE (E.I. du Pont de Nemours & Co., Wilmington Del.) (Abst.; [0020-23]).  Sibbett teaches that the anode and cathode are formed from the flexible thin films (‘papers’) [0024]; thus, the anode and cathode are flexible in Sibbett.  Sibbett teaches that the cathode comprises a layer of plastic [0024], i.e. the cathode is a thin, plastic film, such as a thin film of PTFE [0034].  Sibbett teaches that their microbial fuel cell is advantageously lightweight, portable and flexible [0020].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the single chamber microbial fuel cell made obvious by Nam could be constructed to be flexible and to have a cathode which is a thin, plastic film with a reasonable expectation of success and would be motivated to do so because Sibbett teaches that such a fuel cell would be lightweight and portable, features which would be advantageous to Nam’s microbial fuel cell; therefore, claims 21 and 22 are prima facie obvious.

Siu teaches microbial fuel cells which are flexible [0038] and teaches that the anode and cathode are flexible (p. 15, claims 1-2).  Siu teaches that the cathode can be a thin film of polydimethylsiloxane, i.e. the cathode is a thin, plastic film [0018].  Siu teaches that the flexible microbial fuel cell constructed of biocompatible polymeric material with micropillars has a higher surface-area-to-volume ratio compared to prior art fuel cells which improves the power output over that of prior art fuel cells ([0006], [0038]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the single chamber microbial fuel cell made obvious by Nam could be constructed to be flexible and to have a cathode which is a thin, plastic film with a reasonable expectation of success and would be motivated to do so because Siu teaches that such a fuel cell with a higher surface-area-to-volume ratio compared to prior art fuel cells would have an improved power output over that of prior art fuel cells, features which would be advantageous to Nam’s microbial fuel cell; therefore, claims 21 and 22 are prima facie obvious.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651